Citation Nr: 0416034	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's service-connected disabilities include 
right inguinal herniorrhaphy, malaria, and bilateral 
pterygium, all found to be non-compensable.  

3.  The veteran is permanently and totally disabled for 
pension purposes.  

4.  The veteran's nonservice-connected disabilities 
considered for pension purposes include history of 
atherosclerotic heart disease with status post myocardial 
infarction, valvular heart disease with aortic stenosis, 
angina pectoris, coronary artery disease, evaluated as 100 
percent disabling; diabetes mellitus with oral medication, 
evaluated as 20 percent disabling; status post 
cerebrovascular accident due to carotid artery stenosis and 
thrombosis with multiple lacunar infarcts and partial 
aphasia, evaluated as 10 percent disabling; cervical 
spondylosis, as shown by x-ray studies, evaluated as 10 
percent disabling; and degenerative joint disease, arthritis, 
and grip weakness, evaluated as 10 percent disabling.  

5.  The appellant is not blind, is not a patient in a nursing 
home, and is able to attend to the needs of nature, care for 
himself and protect himself from the hazards of his 
environment.


CONCLUSION OF LAW

The criteria for pension benefits based on the need for the 
regular aid and attendance of another person have not been 
established. 38 U.S.C.A. §§ 1502, 1541 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a May 2002 letter, the RO explained the notice 
and assistance provisions, including what evidence VA was 
required to obtain, and what evidence VA would assist the 
veteran in obtaining if he provided the necessary 
information.  Also, the May 2003 statement of the case 
includes the text of the statutes amended by the VCAA and the 
implementing regulations, which again disclose the notice and 
assistance requirements placed on VA.  Accordingly, the Board 
finds that the veteran has received all required VCAA notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO provided the veteran with 
VCAA notice in a May 2002 letter, before the initial 
determination made on the claim in August 2002.  The Board 
finds substantial compliance with the timing of the notice 
per Pelegrini without any indication of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
did not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
letter specifically identified certain evidence that the RO 
would secure.  The RO asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  
The letter asked the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records and a July 2002 VA medical opinion.  The 
Board finds that the RO has complied with the VCAA in its 
attempts to secure evidence needed for the veteran's claim.  
There is no other indication that relevant evidence remains 
outstanding.  Thus, the Board finds that the duty to assist 
has been satisfied.  38 U.S.C.A. § 5103A.    

II.  Analysis

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person. In an August 2002 decision, the RO granted 
the veteran special monthly pension by reason of being 
housebound, and denied based on the need for aid and 
attendance.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

The Board notes that the veteran has three service-connected 
disorders, all evaluated as noncompensable: right inguinal 
herniorrhaphy, malaria, and bilateral pterygium.  He was 
found to be permanently and totally disabled for pension 
purposes by a rating decision in August 2002.  His 
nonservice-connected conditions are listed in an August 2002 
rating decision as follows: history of atherosclerotic heart 
disease with status post myocardial infarction, valvular 
heart disease with aortic stenosis, angina pectoris, coronary 
artery disease, evaluated as 100 percent disabling; diabetes 
mellitus with oral medication, evaluated as 20 percent 
disabling; status post cerebrovascular accident due to 
carotid artery stenosis and thrombosis with multiple lacunar 
infarcts and partial aphasia, evaluated as 10 percent 
disabling; cervical spondylosis, as shown by x-ray studies, 
evaluated as 10 percent disabling; and degenerative joint 
disease, arthritis, and grip weakness, evaluated as 10 
percent disabling.  

Although the veteran has a single permanent disability rated 
at 100 percent under the rating schedule, the veteran does 
not have a separate disability or disabilities independently 
ratable at 60 percent or more.  The medical evidence of 
record does not show, nor does the veteran contend, that the 
veteran is legally blind. 

The veteran appeared for an aid and attendance examination in 
July 2002.  The examiner observed that the veteran required 
company to help him report to the examination.  Nevertheless, 
the examiner provided the following observations.  The 
veteran was not hospitalized, not bedridden, and not 
wheelchair ridden.  The veteran had a refraction error that 
was corrected with eye glasses.  His isocoric pupils were 
equal and reactive to light and accommodation.  The veteran 
had a cataract extraction in both eyes.  The examiner added 
that the veteran was partially dependent to his daily needs 
requirement.  The veteran could walk in the house and watch 
television.  He was sedentary in the house.  On examination, 
the examiner noted that the veteran had a loss of balance, 
and he had a slow and short-stepped locomotion, and he used a 
walking cane.  The examiner considered the appellant's 
complaints and concluded that the veteran was able to leave 
his home at any time, but advised that he should be 
accompanied by someone.

The Board emphasizes that the above-cited July 2002 VA 
examination report comprises the competent and probative 
evidence of record contemporary to this appeal.  Such 
evidence is consistent in showing that the appellant is 
neither blind nor a patient in a nursing home.  Moreover, the 
July 2002 VA examiner assessed that the veteran did not 
require the daily aid and attendance of another person as 
defined by regulation, even with consideration of his 
physical disabilities.  The veteran has not identified other 
evidence probative of his need for aid and attendance and the 
evidence of record includes no competent evidence refuting 
the conclusion that aid and attendance is not required at 
this time.  

The Board has considered the veteran's lay statements. The 
only evidence the veteran has offered in support of his claim 
is comprised of his own unsubstantiated contentions.  While 
the veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The issue is 
whether the veteran requires aid and attendance as defined by 
regulation as discussed above.  Causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992). The medical evidence of record 
does not support the veteran's contentions.  Although he 
maintains that he requires aid and attendance with his daily 
living activities, the medical evidence of record does not 
support his claim.  As such, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
death pension benefits at the aid and attendance rate.

Therefore, the Board finds that the veteran is not so nearly 
helpless as to require the regular aid and attendance of 
another person.  There is not such a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
permit favorable action on the veteran's claim.  38 U.S.C.A. 
§ 5107(b).




ORDER

Special monthly pension because of a need of regular aid and 
attendance is denied.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



